NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                FREDDIE RANDALL LAWSON, Petitioner.

                         No. 1 CA-CR 20-0344 PRPC
                               FILED 1-26-2021


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2017-100727-002
               The Honorable Jose S. Padilla, Judge (retired)

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Freddie Randall Lawson, Safford
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Paul J. McMurdie delivered the Court’s decision, in which
Judge Cynthia J. Bailey and Judge Lawrence F. Winthrop joined.
                            STATE v. LAWSON
                            Decision of the Court

M c M U R D I E, Judge:

¶1            Petitioner Freddie Randall Lawson petitions this court to
review the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
but deny relief.

¶2             After rejecting two offers—first to 4.5 years, then 6 years in
prison—Lawson pled guilty by plea agreement to misconduct involving
weapons with a stipulation to 6.5 years. The superior court followed the
terms of the plea and sentenced Lawson to the stipulated term with 93 days
presentence incarceration’ credit. Lawson timely filed a petition for
post-conviction relief, raising ineffective assistance of counsel. See Ariz. R.
Crim. P. Rule 33.1(a); State v. Bennett, 213 Ariz. 562, 567, ¶ 21 (2006) (“To
state a colorable claim of ineffective assistance of counsel, a defendant must
show both that counsel’s performance fell below objectively reasonable
standards and that this deficiency prejudiced the defendant.”) (citing
Strickland v. Washington, 466 U.S. 668, 687 (1984)). Lawson alleged that trial
counsel failed to review the results of DNA evidence that linked him to the
weapons in question before rejecting the 4.5- and 6-year offers. The superior
court found the claim to be colorable and conducted an evidentiary hearing.
Lawson and his trial counsel testified. Finding trial counsel to be more
credible, the court denied Lawson’s request to order the State to reinstate
its offers and dismissed his petition.

¶3              We review the superior court’s findings to determine if they
are clearly erroneous. State v. Berryman, 178 Ariz. 617, 620 (App. 1994). We
view the facts in the light most favorable to sustaining the court’s ruling
and resolve all reasonable inferences against the defendant. State v. Sasak,
178 Ariz. 182, 186 (App. 1993) (citing State v. Atwood, 171 Ariz. 576, 596
(1992)). Furthermore, the superior court must resolve evidentiary conflicts,
including the credibility of witnesses, and we will affirm the court’s ruling
if it is based on substantial evidence. Id. (citing Atwood, 171 Ariz. at 597);
State v. Fritz, 157 Ariz. 139, 141 (App. 1988).

¶4             In his petition for review, Lawson again argues trial counsel
was ineffective for failing to review the results of the DNA tests with him
before he rejected the State’s first two offers. Had he known about the DNA
results earlier, Lawson claims he would have accepted one of those offers.
He also claims that after the DNA results were disclosed, trial counsel was
incompetent for failing to keep the 6-year offer open longer while Lawson
recuperated from surgery. Lawson argues that the superior court erred by



                                      2
                             STATE v. LAWSON
                             Decision of the Court

finding trial counsel more credible than him and not ordering the State to
reinstate the prior plea offers.

¶5              During the evidentiary hearing, trial counsel testified that he
discussed the DNA results with Lawson multiple times while the 6-year
offer was open. Counsel believed that Lawson was not ready to go into
custody despite it being a no-win case. Counsel obtained extensions for the
plea offer to give Lawson more time, including while he recovered from
surgery, but Lawson ultimately rejected the 6-year plea offer against
counsel’s advice. When Lawson was taken into custody and could not post
bail, he finally accepted the State’s third plea offer of 6.5 years. The superior
court found counsel’s testimony to be more credible than Lawson’s and
counsel’s reasoning for Lawson’s rejection of the first two pleas plausible.
Lawson fails to offer any evidence or testimony to discredit this reasoning
other than the self-serving statement that he would have accepted a better
offer had he known about the DNA results earlier. We find no error in the
court’s findings.

¶6            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          3